Case 19-11032-JDW    Doc 12   Filed 04/24/19 Entered 04/24/19 08:06:13    Desc Main
                              Document     Page 1 of 3


               IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE NORTHERN DISTRICT OF MISSISSIPPI

IN RE: BRYAN PETER FERNANDES                              CASE NO: 19-11032
        DEBTOR                                            CHAPTER 13


                       MOTION TO COMPEL TURNOVER


      COMES NOW the Chapter 7 Trustee and files this Motion to Compel

Turnover and states as follows:

      1.     Debtor filed this chapter 7 case on March 11, 2019.

      2.     On that date debtor had a balance in his bank account of $6,053.46.

      3.     The bank account is property of the bankruptcy estate.

      4.     Debtor originally claimed an exemption in the bank account of

pursuant to Miss. Code Ann. § 85-3-4.

      5.     The undersigned filed an objection to this claimed exemption and

debtor amended Schedule C to remove the exemption.

      6.     The undersigned requests this Court require the debtor to turn over

the funds as these funds are not exempt.

      7.     The debtor has only two creditors listed in his schedules. One is a

mortgage that he intends to reaffirm. The other is a general unsecured non-

priority debt for a deficiency balance on a repossessed vehicle in the amount of

$9,602.74.

      8.     The funds from debtor’s bank account will result in a meaningful

distribution to creditors as over half of the total general unsecured creditors will
Case 19-11032-JDW   Doc 12   Filed 04/24/19 Entered 04/24/19 08:06:13   Desc Main
                             Document     Page 2 of 3


be paid.

      WHEREFORE, the trustee prays that this Court enter an order demanding

the debtor turn over the $6,053.46 from debtor’s bank account.

      RESPECTFULLY submitted, this the 24th day of April 2019.

                                     ___/s/William L. Fava     _____
                                     WILLIAM L. FAVA (MSB# 101348)
                                     Chapter 7 Trustee

7165 Swinnea Rd., Bldg. A Ste. 1
P.O. Box 783
Southaven, MS 38671
(662) 536-1116
Case 19-11032-JDW   Doc 12   Filed 04/24/19 Entered 04/24/19 08:06:13    Desc Main
                             Document     Page 3 of 3


                         CERTIFICATE OF SERVICE

      I, William L. Fava, Chapter 7 Trustee, do hereby certify that I have this

day mailed a true and correct copy of the above Motion to Compel Turnover to

the following:

      Locke D. Barkley
      Via ECF at sbeasley@barkley13.com

      U.S. Trustee
      Via ECF at USTPRegion05.AB.ECF@usdoj.gov

      Olufemi Salu
      Via ECF at salu@salulawfirm.com

DATED: April 24, 2019



                                           ___/s/William L. Fava _____
                                           WILLIAM L. FAVA
                                           Chapter 7 Trustee


7165 Swinnea Rd., Bldg. A Ste. 1
P.O. Box 783
Southaven, MS 38671
(662) 536-1116
